IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0456
                               Filed June 16, 2021


IN THE INTEREST OF S.B.,
Minor Child,

A.M., Mother,
      Appellant,

J.B., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Scott Strait,

District Associate Judge.



      A mother and father each challenge the juvenile court order terminating their

parental rights to their daughter, who was under three years. AFFIRMED ON

BOTH APPEALS.



      Roberta J. Megel of the Public Defender’s Office, Council Bluffs, for

appellant mother.

      Whitney A. Estwick, Council Bluffs, for appellant father.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Dan McGinn, Council Bluffs, attorney and guardian ad litem for minor child.



      Considered by Tabor, P.J., and Schumacher and Ahlers, JJ.
                                        2


TABOR, Presiding Judge.

      Finding their methamphetamine addictions continued to pose a danger to

their young daughter, the juvenile court terminated the parental rights of Amanda

and Joshua. Both parents appeal. Both challenge the statutory grounds for

termination. Joshua also contends the court should have recognized his strong

bond with S.B. as a reason not to terminate his parental rights.          After an

independent review of the record, we reach the same resolution as the juvenile

court.1 The State presented clear and convincing evidence S.B. could not be

returned to the care of her parents. And Joshua did not show the closeness of

their relationship would mean termination was detrimental to S.B.

I. Facts and Prior Proceedings

      Just before her second birthday, the juvenile court ordered S.B.’s removal

from the care of her parents. The Iowa Department of Human Services (DHS)

sought to remove S.B. based on credible information that Amanda was using

methamphetamine while caring for the child. Amanda’s relatives also reported she

would leave S.B. in their care for months on end. Following that same pattern,

Amanda did not visit S.B. for ten months after the court adjudicated her as a child

in need of assistance (CINA). And even after Amanda renewed contact with S.B.

in November 2020, the mother tested positive for methamphetamine use.

      A similar failure to address his addiction prevented Joshua from reuniting

with S.B. He acknowledged not being fully honest with the therapist about his


1 We review termination-of-parental-rights proceedings de novo. In re A.M., 843
N.W.2d 100, 110 (Iowa 2014). The juvenile court’s factual findings do not bind our
decision, but they deserve careful consideration. In re A.B., 957 N.W.2d 280, 293
(Iowa 2021).
                                          3


methamphetamine use when he obtained a substance-abuse evaluation. He also

did not comply with drug testing, missing at least eight appointments in fall of 2020.

       In December 2020, the State petitioned for termination of parental rights of

Amanda and Joshua under Iowa Code section 232.116(1)(e), (h), and (l) (2020).

The juvenile court approved termination on all three grounds for both parents.

They now appeal.

II. Analysis

       A. Statutory Grounds

       Both Amanda and Joshua contest the State’s three grounds for

termination. See Iowa Code § 232.116(1)(e), (h), (l). If clear and convincing

evidence supports any one of those grounds, we can affirm. In re W.M., 957

N.W.2d 305, 313 (Iowa 2021). Proof is clear and convincing when we have no

“serious or substantial doubts” as to the correctness of the legal conclusions drawn

from it. A.B., 957 N.W.2d at 293. We focus on paragraph (h). It allows termination

of parental rights if the court determines that the State proved these elements:

               1. The child is three years of age or younger.
               2. The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               3. The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               4. There is clear and convincing evidence that the child cannot
       be returned to custody of the child’s parents as provided in section
       232.102 at the present time.

Iowa Code § 232.116(1)(h).

       Both Amanda and Joshua concede elements one through three. They

dispute only element four: that S.B. could not be returned to their care without
                                         4


risking the kind of harm that led to her adjudication as a CINA.2 Amanda notes

that she successfully completed inpatient treatment for chemical dependency and

was following through with after-care services. Joshua asserts that he completed

a substance-abuse evaluation and engaged in periodic drug testing.

      Their arguments overlook that the readiness to resume parenting must

coincide with the termination hearing. See W.M., 957 N.W.2d at 313. Neither

Amanda nor Joshua made enough progress in addressing their addictions to be

safe caretakers for S.B. in January 2021. Both tested positive for drugs while

awaiting the hearing. They refused drug tests and were dishonest about their

substance use. Their visitations remained fully supervised. Amanda was staying

at a transitional living program, where she could not have S.B. Joshua did not

have his own housing and lived with a friend.

      Both blame the hardships posed by the COVID-19 pandemic for some of

their inability to meet the juvenile court’s expectations. But the court declined to

attribute the parents’ lack of progress to the suspension of in-person visitation or

other public health measures. We agree the parents’ own resistance to services

prevented reunification. True, Amanda appeared to be on the right track as of the

termination hearing. But she was early in her recovery, and her testimony revealed

a concerning lack of appreciation of the risk her methamphetamine abuse posed

to S.B. We find clear and convincing evidence for termination under section

232.116(1)(h).


2 Both parents mention a failure by the DHS to make reasonable efforts to reunite
their family. But neither expands on that point by explaining what services they
requested and did not receive. Without more, we decline to address their
underdeveloped reasonable-efforts argument.
                                         5


       B. Closeness of Relationship

       Even when the State proves a statutory ground under section 232.116(1),

the court may decline to terminate based on one of the factors in section

232.116(3). In re A.S., 906 N.W.2d 467, 475 (Iowa 2018). Those factors are

permissive, not mandatory. In re A.H., 905 N.W.2d 27, 42 (Iowa Ct. App. 2020).

And the parent bears the burden of proving a factor applies. Id.

       Joshua alleges he proved that termination of his parental rights would go

against S.B.’s best interests. He notes the Family Centered Services worker

reported that he interacted well with his daughter during visits (most of which were

remote because of the pandemic), and she was “excited to video chat with her

father.” We agree the record shows a loving bond between Joshua and S.B. “Yet

the existence of a bond is not enough.” In re A.B., 956 N.W.2d 162, 169 (Iowa

2021). The law requires clear and convincing evidence that “termination would be

detrimental to the child at the time due to the closeness of the parent-child

relationship.” Iowa Code § 232.116(3)(c). Joshua did not meet that standard. S.B.

had been out of parental care for a year, and he had not achieved the stability

necessary for her return. The DHS social worker testified Joshua was “very

unpredictable.” She did not know if he was using methamphetamine at that time.

In fact, Joshua did not personally appear for the termination hearing. On this

record, we find no reason to forgo termination under section 232.116(3)(c).

       AFFIRMED ON BOTH APPEALS.